ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that RICHARD M. FOLEY, JR., of MOUNT LAUREL, who was admitted to the bar of this State in 1974, be suspended from the practice of law for a period of two years and that on reinstatement he be required to practice under the supervision of a proctor for a period of two years and successfully complete the ICLE Skills and Methods Core Courses, for ethical violations in three matters, including gross neglect (RPC 1.1(a)), a pattern of neglect (RPC 1.1(b)), lack of diligence and failure to expedite litigation (RPC 1.3), failure to *48communicate with client (RPC 1.4), misrepresentation of the status of a matter (RPC 8.4(c)) and failure to cooperate with the ethics authorities (RPC 8.1), and respondent having twice been disciplined for similar misconduct and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and RICHARD H. FOLEY, JR., is hereby suspended for two years, effective October 21, 1992, and until the further Order of the Court; and it is further
ORDERED that respondent’s reinstatement to the practice of law shall be conditioned on respondent’s practicing under the supervision of a proctor approved by the Office of Attorney Ethics for a period of two years and successfully completing the ICLE Skills and Methods Core Courses; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.